DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-8, 13-15, in the reply filed on 1/16/2019 remains acknowledged.
Applicant’s election without traverse of the compound:
(i) 2-[(8R)-8-(3,5-difluorophenyl)-10-oxo-6,9-diazaspiro[4.5]dec-9-yl]-N-[(2R)-2'-oxo-1,1',2',3-tetrahydrospiro[indene-2,3'-pyrrolo[2,3-b]pyridin]-5-yl]acetamide, i.e., 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
(MK-3207; per 1:31-33 of specification); and
(ii) type I erythematous rosacea,
in the reply filed on 1/16/2019 remains acknowledged.
Claims 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/16/2019.

Response to Arguments
Applicants' arguments, filed 10/15/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The Examiner agrees that the Office Action mailed 7/15/2020 was intended to be “Non-final”, as indicated on the PTOL-326, at 2b.  The Examiner regrets the inadvertent Finality designation at Item 14 of the 7/15/2020 Office action (p. 19), which was withdrawn in the Interview Summary mailed 8/7/2020.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Lacharriere et al. (US 6,509,014 B1; 2013; cited in a prior Office action); in view of Bell et al. (“Discovery of MK-3207: A Highly Potent, Orally Bioavailable CGRP Receptor Antagonist”; 2010; ACS Med. Chem. Lett.; 1: 24-29; DOI: .
De Lacharriere teaches Rosacea and/or erythema are therapeutically treated by administrating to such patient a therapeutically effective amount of at least one CGRP antagonist (abstract).  It is known to this art that rosacea is a skin affliction characterized by erythema of the face (1:30-31).  The embodiment of rosacea together with erythema (i.e., erythematous rosacea) is construed as a teaching of Applicant elected “type I” erythematous rosacea, in view of the instant specification at 37:11-16.  
The Examiner notes that a review of MeSH for Rosacea (https://www.ncbi.nlm.nih.gov/mesh/?term=rosacea; accessed 4/17/2019: 
Rosacea
A cutaneous disorder primarily of convexities of the central part of the FACE, such as FOREHEAD; CHEEK; NOSE; and CHIN. It is characterized by FLUSHING; ERYTHEMA; EDEMA; RHINOPHYMA; papules; and ocular symptoms. It may occur at any age but typically after age 30. There are various subtypes of rosacea: erythematotelangiectatic, papulopustular, phymatous, and ocular (National Rosacea Society's Expert Committee on the Classification and Staging of Rosacea, J Am Acad Dermatol 2002; 46:584-7)) 

Thus, De Lacharriere establishes that rosacea and Applicant elected type I erythematous rosacea are treated with compounds having CGRP antagonist activity.   De Lacharriere does not teach the elected compound MK-3207.
Regarding the amendment to claim 1, lines 4-5, De Lacharriere teaches in compositions according to the invention, the CGPR antagonist is preferably employed in an amount ranging from 0.000001% to 10% by weight relative to the total weight of the composition, and in particular in an amount ranging from 0.0001% to 5% (3:28-33; encompassing the amended range of claim 1, and encompassing ranges/amounts of each of 18, 19 & 20).  The claims are drawn to topical cosmetic compositions, in an amount effective to treat, inter alia, rosacea or erythema (claim 1).  It is known to this art that rosacea is a skin affliction characterized by erythema of the face, predominantly on the cheeks, the forehead and the nose erythema of the face (e.g., rosacea includes facial erythema).  Thus, the concentrations taught at 3:28-33 are construed as applicable for topical administration.  
Bell teaches Incorporation of polar functionality into a series of highly potent calcitonin gene-related peptide (CGRP) receptor antagonists was explored in an effort 
It would have been obvious to one of ordinary skill in the art to select MK-3207 as the CGRP receptor antagonist (a species of the genus taught by De Lacharriere) or alternatively, to substitute MK-3207 in place of one of the De Lacharriere CGRP receptor antagonist compounds (e.g., in place of CGRP 8-37 of the examples), and to utilize this MK-3207 compound in the method taught by De Lacharriere, treating erythematous rosacea (i.e., Applicant elected type I erythematous rosacea). The motivation would have been to select the most potent orally active CGRP receptor antagonist compound at the time of the Bell publication.  Alternatively, the motivation would have been substitution of one art recognized CGRP for another.
With respect to the concentration ranges of amended claim 1 and new claim 18 and the concentrations of new claims 19-20, it would have been obvious to optimize the amount of MK-3207, within the most preferred range taught by De Lacharriere as encompassing concentration range, giving the elected method of the instant claims.  Each of the instant claimed ranges (claims 1, 18) or concentrations (claims 19 or 20) fall within the most preferred range taught by De Lacharriere, rendering each range and concentration prima facie obvious.  As discussed in MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").   
Additionally, as pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to the reduced production of inflammatory cytokines functional language of claim 1, lines 7-8, absent evidence to the contrary, administration of obvious substituent MK-3207 would have achieved the recited reduction of at least one of the recited cytokines.

The Examiner notes the arguments advanced, i.e., that it was known before the effective filing date that MK-3207 had liver toxicity, a teaching away from this compound.
The Examiner further notes that De Lacharriere also teaches 
By “CGRP antagonist” is intended any molecule, whether organic or inorganic, effecting inhibition of the receptor binding of CGRP or of effecting inhibition of the synthesis and/or release of CGRP by sensitive nerve fibers.
In order for a chemical Species to be recognized as a CGRP antagonist, it must in particular Satisfy the following characteristic: it must have a CGRP antagonist pharmacological activity, i.e., induce a coherent pharmacological response, in particular in one of the following tests:
(a) the antagonist species must reduce the vasodilation
induced by capsaicin (3:8-18)
 This, selection of CGRP antagonist is based, in one preferred embodiment, on reduction of vasodilation induced by capsaicin.
	Li teaches inhibition of capsaicin-induced dermal vasodilation by MK-3207, an oral calcitonin gene related peptide receptor antagonist (title).  

The results suggested that a 20 mg dose of MK-3207 (EC50 of 1.59 nM) would be required to attain the peripheral CIDV response at a target level that was shown previously to correlate with 2 h clinical efficacy based on phase 3 telcagepant clinical data, and that a plateau of the dose−response would be reached around 40–100 mg. These predictions provided a quantitative rationale for dose selection in a phase 2 clinical trial of MK-3207 and helped with interpretation of the efficacy results from the trial (Abstract; Results).
Although MK-3207 was dosed orally (832, 5th paragraph), the model utilized topical capsaicin (832, 6th paragraph), and evaluated Doppler scans at the site of interest of dermal vasodilation (832, 2nd & 6th paragraphs).  Thus, the oral doses of MK-3207 achieve efficacy at the dermal vasodilation locations tested (See leveling out of blood flow from 5-20 nM plasma MK-3207; Figure 1; see also simulated response in Figure 2).  The skilled artisan would reasonably have expected that topical delivery would have been an alternate delivery route to achieve therapeutically effective local 
Additionally, Li clearly teaches a human Phase 2 clinical trial, that found an appropriate oral dose, indicated to be pertinent to treatment of migraine pain.
Furthermore, Wood teaches CGRP antagonists useful in treatment or prevention of diseases in which the CGRP is involved (abstract).  Compounds taught and claimed include Applicant elected MK-3207 (see claim 31; p. 110, last compound).  The compounds of the present invention (which include MK-3207) may be administered by, inter alia, topical routes of administration [0747]; various topical use forms for topical administration are discussed [0758].  Thus, Wood is explicit of a teaching that the elected compound (and a series of other compounds within the scope of instant claim 1) can be administered via topical route.
Consideration has been made with respect to the teaching away argument based liver toxicity associated with oral dosing of MK-3207. As discussed in the Advisory Action mailed 3/9/2020,  
MPEP 2145(X)(D)(1) indicates: A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
In the instant case, the teaching away would be from oral dosing.  As the skilled artisan is well aware, oral dosing is absorbed through the digestive tract, and a 
This effect has been seen with other drugs that have liver toxicity associated with oral dosing of said drug.  For instance, AAFP released a new report in 2013 that based on reports of serious, sometimes fatal, livery injury and other health risks, FDA officials have called for strict limits on the use of ketoconazole oral tablets; new drug labeling includes the addition of a new contraindication for patients with acute or chronic liver diseases. (1st paragraph).  However, topical formulations of ketoconazole, which include creams, shampoos, foams and gels, do not share these same health risks and are not affected by the FDA’s recent action (3rd paragraph).  This news release documents that observed liver toxicity associated with oral ketoconazole, is NOT associated with topical ketoconazole dosing.  This observation supports the position adopted; i.e., that a teaching away from oral dosing of MK-3207 is limited to the oral delivery, and does not have the effect of teaching away from topical dosing (an administration route where 
     The Examiner disagrees with Applicant's premise that there is no efficacy for any other mode of administration (besides oral).  De Lacharriere clearly teaches topical dosing and topical formulations, providing impetus to explore this alternative topical dosing of MK-3207; topical dosing would naturally be a useful route for treating a skin condition such as rosacea or erythema.  The compound depicted by Bell looks to be sufficiently lipophilic to traverse the skin.  The high potency taught by Bell provides motivation to select this compound as a substitute.
     Nonetheless, the Examiner has also pointed out that Li provides a clinical trial, in which capsaicin is applied topically onto the skin and activates transient receptor potential vanilloid type 1 (TRPV1) receptors at peripheral sensory nerves (i.e., near the surface of the skin). Even though MK-3207 was dosed orally, this trial showed this compound to be active; i.e., to be transported to the location of capsaicin action and function in this location as CGPR antagonist.  From this study, the skilled artisan would have reasonably expected topical application of MK-3207 to be a suitable alternative to oral, delivering MK-3207 to the dermal region.  
     And Wood clearly teaches both oral and topical administration of MK-3207 (and related compounds).
     Both Li and '225 mitigate the teaching away argument based on oral hepatotoxicity.

     While liver toxicity led to discontinuance of development via oral dosing, the skilled artisan would not have considered topical application to be associated with the same teaching away force.  The fact that MK-3207 entered into Phase 2 clinical trial suggests a motivation to explore alternate, topical dosing, which likely would have had mitigating factors (local activity with less amount of drug reaching the liver & alleviating first pass concentration in liver, resultant from oral dosing).

Applicant argues:
The Office maintains its previous rejection of all claims, but now further introduces AAFP. Applicant stands by their previous arguments, including that De Lacharriere discloses a  completely different active (i.e., a peptide or antibody) as a CGRP receptor antagonist and, at the time of present invention, there was no prior art that taught or suggested MK-3207 was effect in any mode of  administration other than oral administration. See Response dated August 22, 2019. 
While Bell promoted its potential as an oral active, Bell is notoriously silent on any teaching or suggestion that topical administration of MK-3207 was safe or effective. Id. Additionally, at the time of the invention, it was well-understood that MK-3207 (and other gepants) exhibited high hepatotoxicity upon oral administration resulting in the drug being deemed unsafe. See Responses dated February 28, 2020 and April 10, 2020. As will be explain below, AAFP does not change the discussion. 
De Lacharriere cannot render obvious topical dosing and topical formulations of the compounds of Formula I. 
The Office asserts that De Lacharriere "clearly teaches topical dosing and topical formulations, providing impetus to explore this alternative topical dosing of MK-3207; topical dosing would naturally be a useful route for treating a skin condition such as rosacea or erythema." See Office Action dated July 15, 2020, p. 13. Leaving aside concern whether "impetus to explore" clears the legal hurdle on obviousness, the Office completely ignores the fact that the CGRP receptor antagonists in De Lacharriere are peptides and antibodies (e.g., CGRP 8-37 has a molecular weight of 3125.6 g/mol) that have nothing structurally or chemically in common with MK-3207 (a small molecule with a molecular weight of 557.6 g/mol, below). 


    PNG
    media_image2.png
    333
    262
    media_image2.png
    Greyscale

The Office fails to point to any evidence that would lead a person of ordinary skill in the art ("POSA") to reasonably believe that a mode of administering the antibody CGRP 8-37 could also be effective for a small molecule such as MK-3207. The evidence suggests the opposite, since Bell-published 7 years after De Lacharriere-nowhere hints at the possibility of topical dosing. The Office additionally asserts "[t]he compound depicted by Bell looks to be sufficiently lipophilic to traverse the skin." Id. Respectfully, there is no evidence for this assertion, which strikes as a hindsight-based justification. 
De Lacharriere does not render obvious the recited concentrations of the compounds of Formula I. 
De Lacharriere is also cited for the proposition that the claimed concentration ranges recited in claim 1 were obvious. Applicant disagrees. The amount of an active to achieve efficacy and limited negative side effects is highly dependent on the active itself.  As noted above, the active in De Lacharriere and the compounds of formula I share nothing in common, making any extrapolation little more than speculation. A POSA would have no reasonable expectation of success in using the concentration range of one active (e.g., a peptide or antibody) and applying it to a wholly different active (e.g., a small molecule)-especially when the two actives are completely different structurally and chemically, signaling uniquely different modes of action. 
De Lacharriere does not teach or suggest compounds of Formula I are effective in treating both the dermatological disorder and reducing the production of inflammatory cytokines. 
In view of fact that De Lacharriere discloses wholly different actives than those claimed, there is simply no reasonable basis to assume, as the Examiner has, that De Lacharriere's method "reduces production of inflammatory cytokines selected from IL-4, IL-5, IL-13, TNFa, IFNy ,IL- 17A, IL-17F, and 
First, claim 1 has been amended (see "consisting of') to make clear that it is the compound of formula I that both treats the dermatological disorder and reduces the production of inflammatory cytokines. The Office's assertion "that the method of De Lacharriere indicates that the CGRP antagonist may advantageously be combined with an infalammation [sic] mediator antagonist such as Tumor Necrosis Factor alpha (TNFa) antagonists" (see Office Action dated July 15, 2020, p. 9) is thus no longer relevant. Nothing in De Lacharriere teaches or suggests the active CGRP receptor antagonist peptides and antibodies are capable of both treating the dermatological disorder and reducing the production of inflammatory cytokines, which is why the Office relies on the addition of a second active to reduce TNFa. 
Second, in support of its allegation of inherent "reduce[d] production of inflammatory cytokines," the Office notes the definition of CGRP antagonist in De Lacharriere "is intended [to mean] any molecule, whether organic or inorganic, effecting inhibition of the receptor binding of CGRP or of effecting inhibition of the synthesis and/or release of CGRP by sensitive nerve fibers." Id. The reason for this statement is unclear to Applicant. If the intent is to assert De Lacharriere teaches all CGRP antagonists, Applicant disagrees, because De Lacharriere flatly lacks enablement to encompass the universe of CGRP antagonists-both known and unknown other than peptides and antibodies. The Examiner cannot assert De Lacharriere for rendering obvious all CGRP antagonists yet to be discovered. So De Lacharriere cannot render obvious the compounds of formula I-it lacks an enabling disclosure. Therefore, De Lacharriere cannot render obvious the topical administration of compounds of formula I and that such administration effectively in treats both the dermatological disorder and reduces the production of inflammatory cytokines. Alternatively, if the intent is to assert De Lacharriere teaches CGRP antagonists that reduce production of inflammatory cytokines as recited in claim 1, the Office is again reminded that inherency has a high burden of proof and the Office has not met this burden. 
Given these deficiencies, the Examiner's request for evidence the "administration of obvious substituent MK-3207 would have achieved the recited reduction of at least one of the recited cytokines" cannot be accepted. Id. Respectfully, the Office must do more to establish obviousness before shifting the burden to Applicant to prove non-obviousness. 
Li does not render obvious topical dosing and topical formulations of the compounds of Formula I. 
only active delivered topically in Li is capsaicin-not MK-3207. Id., p. 10. The subjects in Li's study were given topical capsaicin to induce vasodilation and then orally administered MK-3207 "which has shown clinical efficacy for acute migraine in a phase 2 trial." See Li, p. 832. As explained by Li, "[a]lthough MK-3207 is no longer in clinical development due to the finding that some subjects experienced liver test abnormalities, the methodological approach and results are potentially useful for those developing other treatments targeting CGRP such as CGRP antibodies." Id. (emphasis added). That is, Li admits MK-3207 is unsafe, but that the general methodology (i.e., topical administration of capsaicin, oral dosing of other treatments targeting CGRP, and the image monitoring conducted) is potentially useful for the development of other treatments. 
There is simply nothing in Li that would teach, suggest, or motivate a POSA to deliver MK-3207 topically or surmise in any "obvious" sense that doing so would be safe and effective. 
The Office's assertion that "[t]he skilled artisan would reasonably have expected that topical delivery would have been an alternate delivery route to achieve therapeutically effective local concentrations, i.e., based on topical applications delivering this compound to the location where relief of rosacea and facial erythema is desired" (see Office Action dated July 15, 2020, p. 11) is insufficient. Applicant cannot dispute that there are alternates to oral delivery, because there were. Indeed any ordinarily skilled artisan would also have been intimately aware of such. Yet, the Examiner has found not one-and Applicant is aware of none-reference that so much as hints at the possibility of finding recourse from the oral toxicity of MK-3207 in any alternate delivery route, let alone the topical route the Office now considers to have been "obvious." 
In an art routinely characterized by the courts to be among the most unpredictable, there simply needs to be more than the mere possibility of an "alternative" to render that alternative obvious. In these cases, "obviousness" requires a showing of a reasonable expectation of success. The fact that no reference suggests the topical alternative for a drug so potent undermines the Examiner's case. Here, there was neither a motivation to choose compounds of formula I from the many known CGRP antagonists (e.g., non-peptide small molecules such as BI 44370 TA, Olcegepant, Rimegepant, SB-268262, Telcagepant, Ubrogepan; monoclonal antibodies targeting the CGRP receptor; monoclonal antibodies targeting the CGRP molecule; and neurotoxic proteins such as Botulinum toxin) or a reasonable expectation of success in achieving the claimed safe and effective topical method-especially in view of it being well- understood that MK-3207 exhibited high hepatotoxicity upon oral administration and being deemed unsafe. 
Wood does not render obvious topical dosing and topical formulations of the compounds of Formula I. 
Wood is similarly unavailing. The Office asserts Wood discloses treating or preventing diseases in which CGRP is involved, using compounds such as MK-3207, and that the compounds can be administered 
Wood teach oral administration, which as evidenced by several references and discussed in detail in the previous responses, was determined unsafe due to it exhibiting high hepatotoxicity. 
AAFP cannot be relied on to determine the safety and efficacy of topical dosing and topical formulations of the compounds of Formula I. 
In response to Applicant's previous argument regarding the prior art teaching away from clinical use of MK-3207 via oral dosing as taught by Bell due to its severe liver toxicity, the Office newly cites AAFP for ketoconazole being unsafe when orally administered, but safe when topically administered. See Office Action dated July 15, 2020, pp. 12-13. Ketoconazole is a completely different active (structure below) than the compounds of formula I (e.g., MK-3207) recited in claim 1. Also, ketoconazole is used to treat fungal infections and not any of the dermatological disorders recited in claim 1. The topical administration of a completely unrelated active as safe and effective is irrelevant to the currently claimed technology. 
Certainly, it is no more relevant than a drug such as diclofenac, which was deemed unsafe for both oral and topical administration. See Flapan, D.; (2009, December 5). Topical Diclofenac Labeling Updated to Match Oral Agents' Hepatotoxicity Warnings. Medscape Alerts. Retrieved October 7, 2020 from https://www.medscape.com/viewarticle/713451. See, supra, discussion on unpredictability on the pharmaceutical arts. 

    PNG
    media_image3.png
    225
    315
    media_image3.png
    Greyscale

For at least these reasons, withdrawal of the outstanding rejection is respectfully solicited. 


This is not persuasive.
Previous arguments have been rebutted in prior Office actions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding De Lacharriere, the rejection basis clearly states that this reference does not teach the elected compound MF-3207.  Li and Wood each clearly teach MF-3207.  In combination, the rejection renders obvious the selection of MF-3207 as the CGRP antagonist, or substituted in place of a De Lacharriere compound with the same properties.  Applicant appears to be reliant on positions not adopted by the rejection basis.
De Lacharriere clearly teaches Rosacea and/or erythema are therapeutically treated by administrating to such patient a therapeutically effective amount of at least 
Regarding topical dosing, Li provides evidence of efficacy near the surface of the skin, i.e., the compound when orally dosed, achieves therapeutically effective concentrations near the skin surface.  The skilled artisan would have reasonably expected topical dosing to be an alternate dosing route to achieve topical therapeutically effective levels of the same drug.  
However, the rejection explicitly includes a teaching by Wood:
Wood teaches CGRP antagonists useful in treatment or prevention of diseases in which the CGRP is involved (abstract).  Compounds taught and claimed include Applicant elected MK-3207 (see claim 31; p. 110, last compound).  The compounds of the present invention (which include MK-3207) may be administered by, inter alia, topical routes of administration [0747]; various topical use forms for topical administration are discussed [0758].  Thus, Wood is explicit of a teaching that the elected compound (and a series of other compounds within the scope of instant claim 1) can be administered via topical route.
Topical dosing is explicitly taught.
Regarding reduction of at least one inflammatory cytokine recited in claim 1, the record includes: With respect to the reduced production of inflammatory cytokines functional language of claim 1, lines 7-8, absent evidence to the contrary, administration 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
See MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
See also MPEP 2183: "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the 
Arguments that the Examiner has not found an explicit teaching of the inherent properties does not meet Applicant’s burden.  
Regarding the amendment, the Examiner acknowledges that language has been amended to claim 1 to require a compound of Formula I reduces the cytokines from lines 8-9 of claim 1.  The obvious administration of the elected compound achieves this requirement, absent evidence to the contrary.  The language of claim 1 does not exclude additional compounds, as comprising is still employed in line 3.
The argument that De Lacharriere does not enable all compounds known and unknown appears to go outside of the point being made.  A PHOSITA is well aware that unknown compounds require knowledge of how to make, and demonstration of the same activity as CGPR antagonism.  But this is clearly established by Li.  Li identifies MK-3207 as one of the most potent oral antagonists of CGPR, naturally recommending this compound based on its potency.  
As discussed above, the study of Li documents activity of this compound near the skin surface.  The skilled artisan would naturally have considered topical dosing to achieve therapeutic efficacy.  And Wood clearly teaches topical dosing as one administration route of compounds, including MK-3207. Indeed, as documented in the full rejection, reduction of liver toxicity would have even motivated switching from oral to topical dosing.

Applicant’s main argument hinges on safety and efficacy.  There is no safety requirement of the claims.  Efficacy is reasonably predicted based on the rejection.  
MPEP 2165.05 documents that the FDA makes considerations for safety and effectiveness, different from USPTO.  See MPEP 2107.03 (V); Safety and Efficacy Considerations are generally under the purview of FDA: The Office must confine its review of patent applications to the statutory requirements of the patent law. Other agencies of the government have been assigned the responsibility of ensuring conformance to standards established by statute for the advertisement, use, sale or distribution of drugs. The FDA pursues a two-prong test to provide approval for testing. Under that test, a sponsor must show that the investigation does not pose an unreasonable and significant risk of illness or injury and that there is an acceptable rationale for the study. As a review matter, there must be a rationale for believing that the compound could be effective. … it is improper for Office personnel to request evidence of safety in the treatment of humans, or regarding the degree of effectiveness.

Regarding Wood’s teaching of MK-3207 not being enabling for topical dosing, there is no evidence of such lack of enablement. Applicant is reminded of the Test of enablement, and undue experimentation factors (MPEP 2164.01, and (a)).  Applicant’s statements alleging lack of enablement amount to mere attorney argument, without an evidentiary basis.  In fact, topical formulation and delivery are straight forward.  The 
Regarding AARP, this reference mitigates from Applicant’s evidence of potential liver toxicity associated with oral dosing of MK-3207:
AAFP released a new report in 2013 that based on reports of serious, sometimes fatal, livery injury and other health risks, FDA officials have called for strict limits on the use of ketoconazole oral tablets; new drug labeling includes the addition of a new contraindication for patients with acute or chronic liver diseases. (1st paragraph).  However, topical formulations of ketoconazole, which include creams, shampoos, foams and gels, do not share these same health risks and are not affected by the FDA’s recent action (3rd paragraph).  This news release documents that observed liver toxicity associated with oral ketoconazole, is NOT associated with topical ketoconazole dosing.  This observation supports the position adopted; i.e., that a teaching away from oral dosing of MK-3207 is limited to the oral delivery, and does not have the effect of teaching away from topical dosing (an administration route where lower concentrations would have been expected to be found in the liver, mitigating the liver toxicity).
Reliance on oral liver toxicity as proceeding contrary to accepted wisdom is inconsistent with the wisdom associated with this alternate ketoconazole fact pattern, which parallels the instant fact pattern.  In fact, topical dosing was not affected by side effects associated with liver toxicity due to oral dosing of ketoconazole.  This same type of wisdom would have been relevant to use of MK-3207 for topical dosing, explicitly taught in the prior art. 

The Examiner does not dispute that structures are different.  But the general principle of lower levels being expected at the liver, and reduction of or complete mitigation of the toxicity would have reasonably been expected, when AAFP is taken into account.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.